DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement dated 7/12/2022 has been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal control module” in claims 96, 106 and 118; and 
“a lysing module” in claims 100 and 110.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 99, 102, 103, 105-107, 109, 112, 113, 115, 116 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Lee et al.(US 2009/0143250).
With respect to claim 22, the reference of Azimi et al. discloses a device (10)(Figs. 1 and 4)  which includes: a housing (13); a reverse transcription module (114)(¶[0285]-[0286], [0327]) disposed within the housing and configured to receive a sample, the reverse transcription module including a first flow member (210)(Fig. 13)(¶[0277], [0304]-[0305]) and a first heater (154)( [0304]-[0305]), the first flow member (210) defining an reverse transcription flow path having an inlet portion configured to receive the sample (¶[0277], [0304]-[0305], [0327]) the first heater fixedly coupled to the first flow member such that the first heater and the reverse transcription flow path intersect at multiple locations (¶[0305]), the reverse transcription module configured to perform a reverse transcriptase reaction on the sample (¶[0327]); an amplification module (112) disposed within the housing and configured to receive an output from the reverse transcription module (¶[0277], [0304]-[0305]), the amplification module including a second flow
member (158) and a second heater (154), the second flow member defining an amplification volume, the second heater coupled to the second flow member, the amplification module configured amplify (¶[0277], [0304]-[0305]) the output from the reverse transcription module to produce a target amplicon; and a detection module (110) disposed within the housing and configured to receive an output from the amplification module (¶[0314]), the detection module configured to react a reagent with the target amplicon to produce a signal indicating a presence of the target amplicon (¶[0312]-[0316]).
	Claim 22 differs by reciting that i) the detection module includes a detection surface, being visible via a detection opening of the housing and the reagent is formulated to produce a visible signal being a non-fluorescent colorimetric signal when reacted with the target amplicon and that ii) the housing includes a sealed reagent container storing a reagent.
With respect to i), the reference of Azimi et al. discloses the use of a detection module (294)(110)(44) including a detection surface (110), the reference does not disclose that the detection surface is visible via a detection opening defined in the housing.
The reference of Lee et al. discloses that it is known in the art to provide a PCR microchip with a detection module (140) that includes a detection surface (190) that is visible via a detection opening defined in the microchip housing (Figs. 1, 2 and 6).  Note, substrate (101) is formed of a transparent material (101).  The reference of Lee et al. also discloses that the reaction in the detection module can produce a visible signal that is a non-fluorescent colorimetric signal (¶[0044] and [0053]) that is visible via the detection opening of the housing.
With respect to ii), the reference of Azimi et al. discloses that the detection module (110) includes reagents for indicating the presence of target amplicon in the sample by producing a colorimetric signal (¶[304],[0315] and [0357]) and the reference of Azimi et al. discloses the use of sealed reagent containers (54, 56, 58 and 60), the reference fails to disclose a sealed reagent container with respect to the detection module.
The reference of Lee et al. discloses that it is known in the art to provide a detection area (140) on a PCR cartridge device which includes a reagent container (130)(reagent chamber) (Figs. 1 and 2) which is communicated with the PCR product and detection area (140) of the cartridge.
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with an optical detection system/module suggested by the reference of Lee et al. for the known and expected result of providing an alternative means recognized in the art (a non-fluorescent colorimetric signal) to achieve the same result, detecting the presence of a target amplicon resulting after an amplification reaction.  Use of visual signaling avoids the use of additional detection equipment.
	With respect to claim 99, in the absence of further positively recited claim language, the reagents suggested by the reference of Lee et al. (¶[0053]) are considered to produce a visual signal that can last for 30 minutes.
	With respect to claim 102, in the absence of further positively recited structure, the device disclosed by Azimi et al. and discussed above with respect to claim 22 is considered to be structured to be only used once and is disposable.
	With respect to claim 103, the RT module includes a reagent chamber (58) containing the reagents required for RT-PCR (¶[0327]).
	With respect to claim 105, the RT flow path is a serpentine flow path intersecting the first heater at multiple locations (¶[0304]-[0305]).
	With respect to claim 106, the housing (13) includes a controller (34) implemented in at least a memory (38,40) or a processor (34) including a thermal control module (35,37).
With respect to claim 107, the reference of Azimi et al. discloses a molecular diagnostic test device (10), comprising: a housing (13); a reverse transcription module (114)(¶[0285]-[0286], [0327]) configured to receive an input sample, and including a heater (154)(¶[0277], [0304]-[0305], [0327]) such that the reverse transcription module can perform a reverse transcriptase reaction on the input sample to produce cDNA; and an amplification module (112) configured to receive cDNA from the reverse transcription module comprising a reverse transcriptase, the amplification module including a heater (154) such that the amplification module can amplify the cDNA from the reverse transcription module; and a detection module (110) configured to receive an output from the amplification module and a reagent formulated to produce a signal that indicates a presence of a target amplicon; wherein the reverse transcription module(¶[0312]-[0316]), the amplification module and the detection module are integrated within the housing and wherein the molecular diagnostic test device is handheld (Fig. 1).
Claim 107 differs by reciting that i) the detection module includes a detection surface, being visible via a detection opening of the housing and the reagent is formulated to produce a visible signal when reacted with the target amplicon and that ii) the housing includes a sealed reagent container storing a reagent.
With respect to i), the reference of Azimi et al. discloses the use of a detection module (294)(110)(44) including a detection surface (110), the reference does not disclose that the detection surface is visible via a detection opening defined in the housing.
The reference of Lee et al. discloses that it is known in the art to provide a PCR microchip with a detection module (140) that includes a detection surface (190) that is visible via a detection opening defined in the microchip housing (Figs. 1, 2 and 6).  Note, substrate (101) is formed of a transparent material (101).  The reference of Lee et al. also discloses that the reaction in the detection module can produce a visible signal that is a non-fluorescent colorimetric signal (¶[0044] and [0053]) that is visible via the detection opening of the housing.
With respect to ii), the reference of Azimi et al. discloses that the detection module (110) includes reagents for indicating the presence of target amplicon in the sample by producing a colorimetric signal (¶[304],[0315] and [0357]) and the reference of Azimi et al. discloses the use of sealed reagent containers (54, 56, 58 and 60), the reference fails to disclose a sealed reagent container with respect to the detection module.
The reference of Lee et al. discloses that it is known in the art to provide a detection area (140) on a PCR cartridge device which includes a reagent container (130)(reagent chamber) (Figs. 1 and 2) which is communicated with the PCR product and detection area (140) of the cartridge.
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with an optical detection system/module suggested by the reference of Lee et al. for the known and expected result of providing an alternative means recognized in the art (a non-fluorescent colorimetric signal) to achieve the same result, detecting the presence of a target amplicon resulting after an amplification reaction.  Use of visual signaling avoids the use of additional detection equipment.
With respect to claim 109, in the absence of further positively recited claim language, the reagents disclosed by the reference of Lee et al. (¶[0053]) are considered to produce a visual signal that can last for 30 minutes.
With respect to claim 112, in the absence of further positively recited structure, the device disclosed by Azimi et al. and discussed above with respect to claim 107 is considered to be structured to be only used once and is disposable.
With respect to claim 113, the RT module includes a reagent chamber (58) containing the reagents required for RT-PCR (¶[0327]).
With respect to claims 115 and 116, the RT and/or PCR flow path is a serpentine flow path intersecting with three linear heaters at multiple locations (¶[0304]-[0305]).
With respect to claim 118, the housing (13) includes a controller (34) implemented in at least a memory (38,40) or a processor (34) including a thermal control module (35,37).

Claims 24, 96, 97, 100, 101, 110 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Lee et al.(US 2009/0143250) taken further in view of Bird et al. (US 2011/0236990).
The combination of the references of Azimi et al. and Lee et al. has been discussed above with respect to claims 22 and 107.
	With respect to clam 24, while the combination of the references of Azimi et al. and Lee et al. encompasses a device that would include the use of sealed reagent containers (130 of Lee et al) with respect to the detection module, Claim 24 further differs by reciting that the device includes a reagent actuator that moves from a first position to a second position and includes a locking shoulder for maintaining the actuator in the second position.
	The reference of Bird et al. discloses that it is known in the art to providing a PCR cartridge with a reagent actuator (11214)(plunger) that can include springs (11215) and/or locking shoulders/tab (¶[0408]) for maintaining the plunger in a fixed position between a non-actuated (first position) and an actuated position (second position).
	With respect to claim 96, while the structure resulting from the combination of references as discussed above includes a controller (34) within the housing (13); a power source (12) and a reagent actuator (see discussion of claim 24 above), the reference is silent with respect to the claimed relationship between the actuator and power source.  However, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the design of the system such that it is only drawing current during use.  As a result, linking the sample/reagent introduction to the power switch would have been well within the purview of one having ordinary skill in the art to optimize the use of power.
	With respect to claim 97, the plunger discussed above with respect to claim 24 is considered a fluid pump which can generate a force that causes a flow.
With respect to claims 100 and 110, while the reference of Azimi et al. discloses sample module (288) within the device that includes an inlet port (68), an outlet port (128); a lysing module (290)(130); and a sample actuator (118), the reference does not disclose the use of a sample actuator that is moved from a first position to a second position and remains locked in the second position.
The reference of Bird et al. discloses that it is known in the art to providing a PCR cartridge with an actuator (11214)(plunger) that can include springs (11215) and/or locking shoulders/tab (¶[0408]) for maintaining the plunger in a fixed position between a non-actuated (first position) and an actuated position (second position).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ an actuator device as suggested by the reference of Bird et al. in the system of the primary reference for the known and expected result of employing an alternative means in the art to move the sample and/or reagents within the device.  The reference of Bird et al. discloses the actuator (11214)(plunger) that can include springs (11215) and/or locking shoulders/tab (¶[0408]) for maintaining the plunger in a fixed position between a non-actuated (first position) and an actuated position (second position). 
With respect to claims 101 and 111, the actuator suggested by the reference of Bird et al. and discussed above with respect to claims 100 and 110 is a non-electric actuator configured to move irreversibly from the first position to the second position.

 
Claims 29, 47, 95, 104 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Lee et al.(US 2009/0143250) taken further in view of DeJohn et al.(US 2014/0045191).
The combination of the references of Azimi et al. and Lee et al. has been discussed above with respect to claims 22 and 107.
With respect to claims 29 and 95, while the reference of Azimi et al. discloses connection of housing (13) with a power source (12), claim 29 differs by reciting that the power source is disposed within the housing and has a capacity of less than about 12mAh and claim 95 requires that the device can operate without any external instrument.
The reference of DeJohn et al. discloses that it is known in the art to provide a nucleic acid detection device with a housing (10B) that includes a power source (9v battery) (¶[0091]-[0092]) having a capacity of less than 1200mAh.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device of the primary reference to be employed with a self-container housing with its own power source for the known and expected result of allowing the device to operate in the absence of a cell phone device or other external control devices (without any external instrument).
With respect to claims 47, 104 and 114, while the reference of Azimi et al. discloses the use of reagents within the device as discussed above with respect to claims 22 and 103, the reference is silent with respect to the use of lyophilized RT reagents.
The reference of DeJohn et al. discloses that it is known in the art to provide the amplification reagents within a POC detection device with lyophilized reagents (¶[0041]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with lyophilized reagents for the known and expected result of providing an art recognized means for packaging reagents within a POC device such that the reagents are provided in a stable manner and do not have to be added at the time of use of the device.
 
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Azimi et al.(US 2011/0312666) in view of Lee et al.(US 2009/0143250) and Bird et al. (US 2011/0236990) taken further in view of DeJohn et al.(US 2014/0045191).
The combination of the references of Azimi et al. and Lee et al. has been discussed above with respect to claims 22 and 107.
The combination of the references of Azimi et al., Lee et al. and Bird et al. has been discussed above with respect to claim 24.
With respect to claim 117, while the structure resulting from the combination of references as discussed above includes a controller (34) within the housing (13); a power source (12) and a reagent actuator (see discussion of claim 24 above), the reference is silent with respect to the claimed relationship between the actuator and power source.  However, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the design of the system such that it is only drawing current during use.  As a result, linking the sample/reagent introduction to the power switch would have been well within the purview of one having ordinary skill in the art to optimize the use of power.
With respect to the limitation that the power source is within the housing, the reference of DeJohn et al. discloses that it is known in the art to provide a nucleic acid detection device with a housing (10B) that includes a power source (9v battery) (¶[0091]-[0092]) having a capacity of less than 1200mAh.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to modify the device of the primary reference to be employed with a self-container housing with its own power source for the known and expected result of allowing the device to operate in the absence of a cell phone device or other external control devices (without any external instrument).

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 7/12/2022, with respect to the rejection(s) of claim(s) 22, 24, 29, 47, 95-97, 99-107 and 109-118 under 35 USC 103 over the combination of the references of Azimi et al.(US 2011/0312666) and Huang et al.(Microarrays) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Azimi et al.(US 2011/0312666) in view of Lee et al.(US 2009/0143250).  As discussed in the prior art rejections above, while the reference of Azimi et al. employs a fluorescent detection regime, the reference of Lee et al. clearly suggests to one of ordinary skill in the art that other non-fluorescent detection regimes can be used in a microfluid device to detect the presence of target nucleic acids in an amplified test sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference of Longlaru et al.(EP 0420260) is cited as prior art which pertains to a nucleic acid detection method that includes a detection surface which generates a visible signal being a non-fluorescent colorimetric signal using avidin:HRP and hydrogen peroxide/TMB chromogen (pages 7-8).
The reference of Wilding et al. (WO 93/22053) is cited as prior art which pertains to detection cartridge that includes a detection region wherein the detection region is transparent or includes a transparent window to allow changes in color or fluorescence to be detected either visually or by machine (pages 7-8).
The reference of Chemelli (US 5,254,479) is cited as prior art which pertains to a PCR detection device that includes a detection chamber (40) that includes the use of avidin:HRP and a color producing reagent (leuco dye) in a sealed compartment (34).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB